Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 1 of 11




                       Exhibit D
Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 2 of 11




                                                                                               1

             IN THE DISTRICT COURT OF PARK COUNTY, WYOMING

                               FIFTH JUDICIAL DISTRICT

                                C I V I L A C T I O N NO . 2 7 0 3 8




       AARON L. HARRIS and GLENNDA P.
       HARRIS,

                             Plaintiffs ,

             vs.

       J E F F R E Y H A N S E N , M . D. ; and P O W E L L
       VALLEY HEALTHCARE, INC.,

                             Defendants .




                           DEPOSITION OF WILLIAM PATTEN


                                  9:12 a.m., Wednesday
                                      June 2 5 , 2 0 1 4




                       P U R S U A N T TO N O T I C E , t h e d e p o s i t i o n o f
       W i l l i a m P a t t e n was t a k e n o n b e h a l f o f t h e P l a i n t i f f s
       i n a c c o r d a n c e with t h e a p p l i c a b l e W y o m i n g R u l e s o f
       Civil Procedure at Powell Valley Hospital, 777
       Avenue H, Powell, Wyoming, before Anne Bowline, a
       Registered Merit Reporter and Notary Public of the
       State of Wyoming.
Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 3 of 11




                                                                               2

                          A P P E A R A N C E S

       For the Plaintiffs :        MR . R O B E R T A . K R A U S E
                                   A t t o r n e y at L a w
                                   The S p e n c e L a w Firm , L L C
                                   15 S o u t h J a c k s o n S t r e e t
                                   P. O . B o x 548
                                   Jackson, Wyoming             83001

       For Defendant Jeffrey       MR . C H R I S T O P H E R C . V O I G T
       Hansen, M.D.:                                 and
                                   MR . E R I C P E T E R S O N
                                   Attorneys at Law
                                   C r o w l e y F l e c k , PLLP
                                   500 T r a n s w e s t e r n P l a z a I I
                                   490 N o r t h 3 1 s t S t r e e t
                                   P. O . B o x 2529
                                   Billings , Montana              59103

       For Defendant Powell        MR . S C O T T E . O R T I Z
       Valley Healthcare ,                        and
       Inc.:                       MR . B R I A N J . M A R V E L
                                   Attorneys at Law
                                   Williams , Porter, Day &
                                          Neville, P.C.
                                   159 N o r t h W o l c o t t S t r e e t
                                   Suite 400
                                   P. O . B o x 1 0 7 0 0
                                   Casper, Wyoming            82602
Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 4 of 11




                                                                         3

                                        I N D E X

       DEPOSITION OF WILLIAM PATTEN                            PAGE

       EXAMINATION
       By Mr. Krause                                             4




                                   E X H I B I T S

                                                            IDENTIFIED

       3    Plaintiff 's Notice to Take the                      5
            Rule 30(b)(6) Deposition of Powell
            Valley Healthcare , Inc., dated
            6/19/2014 (5 pages)

       4    L e t t e r d a t e d 6 /3 / 2008 t o J e f f       71
            H a n s e n , M . D . , from S h a r o n
            Christensen (2 pages)

       5    Employment Agreement dated                          73
            6/13/2008 (7 pages)

       6    W - 2 Wage and T a x S t a t e m e n t ,            --
            2010 (1 page)
              Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 5 of 11


                                                          92                                                           94
 1   the way Dr. Hansen practiced medicine, his infection       1         A. Originally?
 2   rate, reoperates, you know, anything relating to his       2         Q. Yes. Do you know?
 3   competence as a physician or patient care issues?          3                 MR. ORTIZ: Which one are you looking
 4         A. My sense is that all of that over the last        4   at?
 5   few months has been within one of the categories           5                    MR. KRAUSE: Number 9.
 6   that he doesn't want me to talk about.                     6                    MR. ORTIZ: Well, you're asking him
 7         Q. What about at any time? I'm not limiting          7   about privileges; this is asking about suspensions
 8   it to just the last few months.                            8   and revocations.
 9         A. So my first year here there would have been       9                    MR. KRAUSE: Yeah. That's privileges.
10   very little communication of that type. My second         10                    MR. ORTIZ: Okay. I heard the
11   year, from the point that Brad Mangum brought             11   question differently.
12   forward some concerns, my sense is that almost            12         A. I wasn't here at the time. I would assume
13   everything would fall into those categories.              13   it would be the application for membership, and then
14         Q. Okay. And when you say "almost                   14   we would have had to produce -- it's called primary
15   everything," that's what I want to know, the              15   source verification for the prior employment, the
16   "almost" part of it.                                      16   medical education, the residency training, all of
17         A. Well, I'm reluctant to speak in absolutes        17   that sort of thing.
18   because I don't want to have one or two that fall         18         Q. (BY MR. KRAUSE) What other documents?
19   out, but I can't think of the one or two that would       19                    MR. ORTIZ: And let me just object.
20   have fallen out.                                          20   It's been asked and answered earlier today about
21         Q. Okay. And again, I think you limited it to       21   what was in the credentialing process.
22   just the last few months. You said there would be         22             But go ahead with that.
23   very little during your first few months of               23         A. Yeah. So as far as what he would have
24   employment.                                               24   produced? I just want to make sure I understand
25         A. The first year.                                  25   what --
                                                          93                                                           95
 1        Q. First year. So do you remember any during          1         Q. (BY MR. KRAUSE) What he produced or what
 2   the first year that would not be what you consider         2   documents you would have gotten.
 3   privileged?                                                3         A. We would have done all of the primary
 4        A. None come to mind, no.                             4   source verification. We would have done the
 5        Q. Do you need a break?                               5   National Practitioners Databank query. We would
 6        A. I'm good.                                          6   have asked for documentation from him related to any
 7                    MR. KRAUSE: Anyone else?                  7   malpractice cases he had or any issues related to
 8                    MR. ORTIZ: How much more do you have?     8   substance abuse. He would have had to produce
 9                    MR. KRAUSE: I'm wrapping up.              9   documentation for all of that.
10                    MR. ORTIZ: Let's just stretch for a      10                  (Mr. Voigt entered the room.)
11   few minutes.                                              11         A. That would be a summary. I mean, I may be
12                        (At 11:38 a.m., a break was taken    12   overlooking something specific but in general terms
13   until 11:48 a.m.)                                         13   that's what --
14                (Mr. Voigt is not present.)                  14         Q. (BY MR. KRAUSE) I may have asked you this.
15                    MR. KRAUSE: Back on the record.          15   If I did, I apologize. Do you still have the
16        Q. (BY MR. KRAUSE) I want to finally get back        16   original file relating to him getting privileges?
17   to the notice of deposition, which we marked as           17                    MR. ORTIZ: We told you, Bob, already.
18   Exhibit 3. Let me make sure I get the areas right.        18   We produced it to you with the privilege log.
19   I think you were designated for 3, 16, and 17.            19                    MR. KRAUSE: Oh, okay.
20                    MR. ORTIZ: 9, 16, and 17.                20         Q. (BY MR. KRAUSE) What steps do you have to
21                    MR. KRAUSE: Right. 9, 16, and 17.        21   go through in order to suspend or revoke a
22                    MR. ORTIZ: Let me get back up there.     22   physician's privileges?
23        Q. (BY MR. KRAUSE) What documents or                 23                    MR. ORTIZ: Let me object to the
24   information were presented to PVHC in connection          24   extent it's overly broad and incomplete.
25   with Dr. Hansen getting privileges here?                  25               But go ahead and summarize.
              Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 6 of 11


                                                      96                                                          98
 1      A. So the medical staff bylaws define a couple          1   bylaws.
 2   of different mechanisms by which physician                 2        Q. So if they had a patient care issue
 3   privileges are suspended. So certain committees can        3   concerned with a physician, they could vote to
 4   take that action, chief of staff can take that             4   suspend his privileges?
 5   action, and the CEO could take that action. And it         5        A. That's my understanding, yeah.
 6   depends on the nature of the concern, whether the          6        Q. Okay. You used the term "medical executive
 7   action is considered summary in nature, you know,          7   committee"?
 8   "You have to stop practicing right now," and then we       8        A. Yeah.
 9   have a hearing within five days or whether it's            9        Q. Okay. Just so the record's clear.
10   something that there's a notice and then you get to       10             What steps does the medical executive
11   have the hearing.                                         11   committee need to go through to suspend a
12        Q. (BY MR. KRAUSE) Would any of those issues         12   physician's privileges for patient care issues?
13   dealing with suspension be related to patient care        13        A. It would be the same answer. I don't think
14   are issues?                                               14   our bylaws define a specific process. It's just
15                   MR. ORTIZ: Are you be asking in           15   when, in their opinion, the concern rises to that
16   general?                                                  16   level.
17                   MR. KRAUSE: Yes.                          17        Q. And then you said the --
18        A. That's one of the categories, yes.                18        A. Chief of staff.
19        Q. (BY MR. KRAUSE) What are the other                19        Q. No, you gave other committee. The PPE?
20   categories that a physician could have his                20        A. Professional practice evaluation committee.
21   privileges suspended?                                     21   And there I questioned whether they actually have
22        A. Issues related to licensure, to                   22   the authority to suspend or whether they just
23   certification, DEA status, all of the qualifications      23   recommend suspension. I'm not sure where they stand
24   to be a physician in practice. That would be one          24   in the process.
25   category. Quality of care. You can also have              25        Q. Then the second one that I wrote down was
                                                          97                                                          99
 1   interpersonal issues.                                      1   chief of staff.
 2        Q. Okay. Let me limit it to patient care              2        A. Correct.
 3   issues.                                                    3        Q. Do you know who the chief of staff was in
 4        A. Okay.                                              4   2010?
 5        Q. How's that? What committees can suspend a          5        A. '10? I'm not certain. I believe it was
 6   physician's privileges for patient care issues?            6   Dr. Chandler, but I'm not certain --
 7        A. So I think the surgery committee can.              7        Q. Okay.
 8        Q. Which one?                                         8        A. -- as I wasn't here then.
 9        A. Surgery committee. Med exec. With the              9        Q. Do you know what steps the chief of staff
10   rewrite of the bylaws, I don't remember whether           10   has to go through to suspend a physician's
11   credentials would be, because I don't think these         11   privileges for a patient care issue?
12   are typically the issues that go to credentials. So       12        A. Same answer. I don't think that our
13   I think it would be surgery committee, med exec, and      13   processes are specific.
14   then professional practice evaluation committee.          14        Q. So he can make that decision solely on his
15   But I'm not sure whether they make the                    15   own?
16   recommendation or whether they actually have the          16                   MR. ORTIZ: Let me object on
17   authority to do it.                                       17   foundation.
18        Q. The surgery committee, which steps do they        18             Go ahead if you know.
19   have to go through before they can suspend a              19        A. That's my understanding of the bylaws.
20   physician's privileges?                                   20        Q. (BY MR. KRAUSE) Okay. And then the CEO
21        A. My recollection is it's not very well             21   you said was the third one.
22   defined. I think it just says that they have the          22        A. Yes.
23   authority to do it, but it doesn't say you have to        23        Q. And at least presently that's you?
24   have three meetings or have this many cases. I            24        A. Yes.
25   don't think there's that level of detail in the           25        Q. And in 2010 I think it was Rod Barton.
              Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 7 of 11


                                                       100                                                               102
 1       A. Yeah. I don't know whether that was Rod or          1       A.     That's correct.
 2   it could have been Robyn. So when Rod left, there          2       Q.     Was that an accurate quote?
 3   were interim CEOs before Paul took over.                   3       A.     Yes, it was.
 4        Q. Okay.                                              4       Q.     Okay. Would you agree with me that back in
 5        A. And Robyn served at some point. I think it         5   2010, Dr. Hansen was generating approximately half
 6   was a seven- or eight-month window where Robyn was         6   the revenue for this hospital?
 7   interim CEO.                                               7         A. I would not agree with that.
 8        Q. And what's Robyn's last name?                      8         Q. Do you know what percentage of the revenue
 9        A. Rolling.                                           9   of the hospital he was generating?
10        Q. Are there any steps that you have to go           10         A. No. But half would -- just off the top of
11   through as the CEO to suspend a physician's               11   my head, that's a big number. I wouldn't expect a
12   privileges for patient care issues?                       12   single doctor to produce that much.
13        A. Not as outlined in -- again, it's the same        13         Q. And I'm using that based on what he
14   answer. I don't think that the bylaws are specific        14   actually produced himself and, you know, what you
15   as to process.                                            15   bill for the operating room and the postop care and
16        Q. Let me ask you your understanding. If a           16   everything like that relating to Dr. Hansen's
17   physician came to you with a patient care issue           17   patients. That might be a better way to phrase it.
18   related to another physician and you believed that        18         A. And I'm not meaning to -- so you said
19   report was credible, could you at that moment             19   "hospital." So Powell Valley Healthcare is a
20   suspend the other physician's privileges?                 20   nursing home, hospital, clinics, home health,
21        A. Your choice of word, "could," yes I could.        21   hospice, and ambulance. So if I only look even at
22        Q. I just want to make sure. Your                    22   just the hospital portion, I would be surprised that
23   understanding is you have that authority to do it?        23   Dr. Hansen would make up half of the hospital
24        A. Yes.                                              24   revenue.
25        Q. If you chose not to exercise that authority       25         Q. Even if you consider what his, quote,
                                                         101                                                             103
 1   and wanted to do more investigation, is there any          1   patients generate?
 2   procedure laid out in the bylaws or anywhere that          2         A. Yes.
 3   would define what you should do?                           3         Q. Do you know what the percentage was for
 4        A. I don't believe there's that level of              4   what he generated?
 5   detail, no.                                                5         A. No.
 6        Q. So you have a lot of discretion in saying,         6         Q. Would you be able to track that
 7   "No, I want to talk to the other physician first,"         7   information?
 8   or, "I want other physicians to look into it," or          8         A. I could pull that. For your clarification,
 9   whatever?                                                  9   we're a $70 million business, and to suggest that a
10        A. Is this personal between the two                  10   single doc is doing half of that. . .
11   physicians? Yes.                                          11         Q. Let me ask you this: At 70 million, what
12        Q. You have gone back and reviewed the               12   percentage -- what number of that is just the
13   financial statements for Powell Valley Healthcare         13   hospital, putting aside the nursing home and
14   from prior years even before you started working          14   everything else?
15   here; correct?                                            15         A. That's the piece I don't know off the top
16        A. Correct.                                          16   of my head.
17        Q. And I think you told me in your last              17         Q. When you used 70 million, you were
18   deposition that as part of your -- I'll call it           18   encompassing everything?
19   review process in deciding whether you wanted to          19         A. Powell Valley Healthcare, yeah.
20   work here, you reviewed their financial results for       20         Q. Would you agree that Dr. Hansen was the top
21   several years?                                            21   revenue-generating physician at the hospital?
22        A. That's correct.                                   22         A. Yes.
23        Q. And I also saw a newspaper article recently       23         Q. Would you also agree that he did more
24   that quoted you as saying that Dr. Hansen was a real      24   surgeries than any other physician?
25   workhorse.                                                25         A. Yes.
              Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 8 of 11


                                                        104                                                                 106
 1       Q. Give Mr. Ortiz a chance to object before             1   into the information that you relied on, then answer
 2   you answer or say anything. Did you, as the CEO,            2   it. But if you can't, I think it's privileged.
 3   ever consider suspending Dr. Hansen's privileges?           3        A. So did I decide it was not warranted? No.
 4   Give him a minute to think about it.                        4   We as an organization chose to take a different
 5                   MR. ORTIZ: Yeah. I think -- I think         5   approach.
 6   just generally that question you can answer yes or          6                   MR. KRAUSE: And I'm assuming that
 7   no.                                                         7   approach you're going to claim privilege on.
 8        A. Yes.                                                8                   MR. ORTIZ: Yeah. And I think we've
 9        Q. (BY MR. KRAUSE) When did you first                  9   objected to the documents.
10   consider that?                                             10        Q. (BY MR. KRAUSE) Okay. Did you ever
11                   MR. ORTIZ: You can answer that as          11   consider terminating Dr. Hansen?
12   well.                                                      12                   MR. ORTIZ: You can answer that yes or
13        A. I believe it would have been in November of        13   no.
14   '13.                                                       14        A. Yes.
15        Q. (BY MR. KRAUSE) Do you have the authority          15        Q. (BY MR. KRAUSE) And I assume you decided
16   to terminate a physician?                                  16   not to terminate him; is that correct?
17                   MR. ORTIZ: Just in general, you're         17                   MR. ORTIZ: Answer as best you can
18   asking?                                                    18   without getting into what the reliance was and all
19                   MR. KRAUSE: Yes.                           19   that other stuff.
20                   MR. ORTIZ: Yeah. Go ahead.                 20        A. So I chose to pursue a different path that
21        A. The contract has options, and I would have         21   would result in separation but would not be
22   the authority to exercise the options within the           22   classified as a termination.
23   contract, yes.                                             23        Q. (BY MR. KRAUSE) Okay. But did you ever
24        Q. (BY MR. KRAUSE) Do you have to get                 24   decide that you should terminate Dr. Hansen?
25   approval from anyone to terminate a physician?             25                   THE DEPONENT: So I'm --
                                                          105                                                               107
 1        A. Have to, no. Would I typically --                   1                   MR. ORTIZ: Yeah. Go ahead.
 2   "approval," I probably wouldn't use that word, but I        2        A. I anticipated that I might need to. We
 3   would involve others unless there was something that        3   never reached the point in time where I had to
 4   was so emergent that I didn't have time to consult.         4   finalize that decision.
 5   Discharging a physician is a pretty big deal, and I         5        Q. (BY MR. KRAUSE) Would it be fair to say
 6   would make sure that I consult appropriate other            6   that you gave Dr. Hansen the option of either
 7   folks. But from an authority perspective, yes, I            7   resigning or being told that he would be
 8   would have the authority.                                   8   terminating -- terminated if he did not?
 9        Q. Who would you consult?                              9                   MR. ORTIZ: I'm going to advise you
10        A. Depending on the physician, chief of staff,        10   not to answer that question.
11   medical director of the clinics, department chair          11              And, Bob, it's in all -- there's logs as to
12   for that specialty, board chair. Those would be            12   all that went back and forth, and I'll just tell you
13   folks that I would first try to talk with.                 13   it deals with a lot of attorney-client issues. It
14        Q. As the CEO -- and again, give Mr. Ortiz a          14   deals with a number of issues under the confidential
15   minute to think and object if he wants to -- did you       15   suspension termination proceedings of the bylaws.
16   ever consider suspending Dr. Hansen?                       16   So I can't open that door and have him start
17                   MR. ORTIZ: You can answer that yes or      17   explaining what they did without getting into all
18   no.                                                        18   those issues.
19        A. Yes.                                               19                   MR. KRAUSE: I'm not asking him to
20        Q. (BY MR. KRAUSE) And what decision did you          20   explain. I just want to know if he, as the CEO,
21   make?                                                      21   ever presented Dr. Hansen with the option of either
22        A. I did not.                                         22   resigning or being terminated.
23        Q. You decided it was not warranted?                  23                   MR. ORTIZ: I understand, but it all
24                   MR. ORTIZ: I don't know that               24   is part of the same process that was on going, and
25   without -- if you can answer that without getting          25   so I don't think I can let him get into that issue.
              Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 9 of 11


                                                        108                                                              110
 1       Q. (BY MR. KRAUSE) I assume you're going to             1   peer review is.
 2   follow your attorney's advice.                              2         A. So your summary would be accurate.
 3         A. I am.                                              3         Q. (BY MR. KRAUSE) Okay. Then you said after
 4         Q. What information, documents, or records            4   November of -- any other documents that you would
 5   were presented to PVHC in connection with Dr. Hansen        5   have gotten in connection with the initial
 6   resigning from the corporation?                             6   suspension?
 7                    MR. ORTIZ: I think -- I think what         7         A. So the letters communicating between chief
 8   you can -- how you can answer that would be to              8   of staff, Dr. Lengfelder, and Dr. Hansen; the
 9   generally describe the categories of documents that         9   subsequent letter from med exec to Dr. Hansen
10   were relied upon as you looked at suspension or            10   lifting the suspension; and then two days later the
11   potential termination. So I think just giving              11   letter from med exec initiating the suspension
12   categories of documents would be as far as you could       12   again.
13   go on that.                                                13         Q. Any other documents?
14                    THE DEPONENT: Okay. So -- well, I'll      14         A. So that takes us through the end of
15   say what happened, and you stop me if I'm saying           15   November.
16   what I shouldn't say.                                      16         Q. And I mean up to that point were there any
17         A. So his privileges were suspended by Dr.           17   other documents that you had gotten in connection
18   Lengfelder. As required by medical staff bylaws,           18   with suspending Dr. Hansen's privileges?
19   med exec met, had a hearing with him, did not yet          19         A. Not other than any ongoing work from the
20   have results of external peer review, and so lifted        20   PPEC, the peer review-type documents.
21   the suspension. Two days later, after having               21         Q. Okay. So keep going, then.
22   received the peer review, med exec met again,              22         A. So the PPEC continued its work doing
23   reinitiated the suspension. So that was end of             23   investigation into specific care-related topics. By
24   November-ish.                                              24   the later part of December, med exec met and
25         Q. (BY MR. KRAUSE) So let me start you there         25   determined --
                                                          109                                                            111
 1   if I can. You would have gotten some documents from         1                   MR. ORTIZ: Okay. The determinations
 2   the -- did you call it external peer review?                2   of what med exec did I don't want you to talk about.
 3         A. Uh-huh.                                            3   You can say that they met and move forward.
 4                    MR. ORTIZ: "Yes"?                          4         A. Okay. They met --
 5         Q. (BY MR. KRAUSE) Is that correct? You have          5         Q. (BY MR. KRAUSE) Did they -- did they have
 6   to say "yes."                                               6   any other documents to review when they met?
 7         A. Yes.                                               7         A. PPEC had written a letter to med exec.
 8         Q. What documents did you get?                        8         Q. And for purposes of the record, can you try
 9                    MR. ORTIZ: And all you can do is just      9   to use the formal name so it's --
10   categorize what the --                                     10         A. Professional practice evaluation committee.
11         Q. (BY MR. KRAUSE) Don't tell me -- I'm not          11         Q. Okay. What other documents did they have
12   asking you to tell me what was contained or who            12   or information?
13   authored those documents. I just want to know              13         A. So they would have all of the peer review
14   what -- what type of documents they were.                  14   protected documents, and they produced a letter
15         A. They would have been external peer review         15   summarizing their findings and recommendation to the
16   write-ups on specific patients of Dr. Hansen's.            16   med exec.
17         Q. Let me see if I -- you would send patient         17         Q. Med exec, formal name?
18   charts to another physician outside of the                 18         A. Medical executive committee.
19   organization, ask them to review it and report back        19         Q. Okay. Good. Keep going.
20   to you whether they thought the care was appropriate       20         A. So medical executive committee would have
21   or not; is that --                                         21   reviewed the recommendation from the professional
22                    MR. ORTIZ: Well, I'm not going to let     22   practice evaluation committee and would have made
23   him get into the specifics of what was requested in        23   their own determination.
24   this case.                                                 24                   MR. ORTIZ: That's as far as you can
25              You can generally describe what external        25   go on that.
             Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 10 of 11


                                                      112                                                             114
 1      Q. (BY MR. KRAUSE) Would the medical                     1   questions I have for you.
 2   executive committee have had any other documents or         2                 THE DEPONENT: Okay.
 3   information?                                                3                 MR. KRAUSE: So thank you again for
 4        A. Other than what they received from                  4   coming in.
 5   profession professional practice evaluation                 5            I don't know if anyone else has any
 6   committee, no.                                              6   questions.
 7        Q. Okay. Keep going.                                   7                 MR. ORTIZ: No. We'll reserve
 8        A. So medical executive committee met, made            8   everything.
 9   their recommendation. Based on that recommendation,         9            And we'll ask him to read and sign, Anne.
10   certain responsibilities as defined by the bylaws          10                       (The deposition proceedings were
11   were carried out. That would require notifications,        11   concluded at 12:18 p.m., June 25, 2014.)
12   that sort of thing. And it was at that point               12
13   that -- and I think this goes back to your original        13
14   question about firing, and it was at that point that       14
15   I felt like I was going to have to make that               15
16   decision or not.                                           16
17        Q. As I understand, you never made a final            17
18   decision; correct?                                         18
19        A. Right. We chose a different course.                19
20        Q. At that point did you have any other               20
21   documents, other than what you've told me about --         21
22        A. No.                                                22
23        Q. -- to make your decision?                          23
24        A. No.                                                24
25                    MR. ORTIZ: Did you -- did you have        25
                                                          113                                                          115
 1   outside counsel by then?                                    1              DEPONENT'S CERTIFICATE
                                                                 2         I, WILLIAM PATTEN, do hereby certify that I
 2                    THE DEPONENT: Oh, we had numerous          3   have read the foregoing transcript of my testimony
 3   meetings with out counsel.                                  4   and that the same is a full, true, and correct
 4                    MR. ORTIZ: So he also is asking if         5   record of my deposition except as to any corrections
 5   you had privileged communications from lawyers.             6   I have listed on the Amendment to Deposition Form.
                                                                 7
 6        A. Yes, multiple phone calls and letters.              8         Changes and corrections made.
 7        Q. (BY MR. KRAUSE) And without telling me              9         No changes or corrections made.
 8   what was said, did you -- in connection with any of        10
 9   those investigations, did any of the committees or         11
                                                                12
10   yourself talk to Dr. Hansen?
11        A. As required by the bylaws, Dr. Hansen would        13
12   have been involved in a couple of hearings where he                                WILLIAM PATTEN
13   had the opportunity to meet with the professional          14
14   practice evaluation committee and with the medical
                                                                15
15   executive committee.                                       16        Subscribed and sworn to before me this
16        Q. And would you also have interviewed other          17   day of              , 2014.
17   health care providers that you thought had pertinent       18
18   information?                                               19
                                                                20
19        A. Me personally?
20        Q. Or the committees.                                 21
21        A. By that point my sense is most of the                                    Notary Public
22   interviews had already been accomplished, had              22

23   already taken place.
                                                                23   My Commission Expires:
24                    MR. KRAUSE: And then I think as to        24
25   the areas you've been designated, that's all the           25
             Case 1:15-cv-00031-ABJ Document 206-4 Filed 04/23/20 Page 11 of 11


                                                         116
 1                CERTIFICATE
 2          I, ANNE BOWLINE, a Registered Merit
 3   Reporter and a Notary Public of the State of
 4   Wyoming, do hereby certify that William Patten was
 5   by me first duly sworn to testify to the truth, the
 6   whole truth, and nothing but the truth;
 7          That the foregoing transcript, consisting
 8   of 114 typewritten pages, is a true and accurate
 9   transcription of my stenographic notes of the
10   testimony given by the said deponent, together with
11   all other proceedings herein contained;
12          I further certify that I am not related in
13   any manner to any party, witness, or counsel and
14   have no financial or other interest in the outcome
15   of the above-entitled cause.
16          IN WITNESS WHEREOF, I have hereunto set my
17   hand and affixed my Notarial Seal this 9th day of
18   July, 2014.
19

20

21                    ANNE BOWLINE
                   Registered Merit Reporter
22

23

24

25   My Commission Expires October 19, 2014.
